December 29, 2011 Office of the Chief Accountant Securities and Exchange Commission 460 Fifth Street N.W. Washington, DC20549 RE:Giordano Investment Trust Commission File Number 811-21789 Dear Sirs: We have received a copy of, and are in agreement with, the statements being made by management of the Giordano Fund in Sub-Item 77-K on Form N-SAR dated December 29, 2011 and captioned "Non-reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review." We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form N-SAR. Sincerely, BBD, LLP
